                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Lakendrick C. Jeter,                           )
                                               )        Civil Action No.: 0:18-cv-03261-JMC
                       Plaintiff,              )
                                               )
       v.                                      )                      ORDER
                                               )
Sheriff Chuck Wright, Major Freeman,           )
Captain Haze, Sheriff Deputy E. Chwick,        )
                                               )
                       Defendants.             )
                                               )

       Plaintiff Lakendrick C. Jeter brings this action pursuant to 42 U.S.C. § 1983. (ECF No. 1

at 4.) Plaintiff, proceeding pro se and in forma pauperis, filed the action alleging he was denied

proper medical care and the ability to work, as well as subjected to poor conditions in violation of

28 U.S.C. § 1983. (Id. at 4.) Plaintiff claims he suffered from headaches, back pain, malnutrition,

unsanitary conditions, and unfair treatment, and Defendants were deliberately indifferent to his

complaints, thus depriving him of his rights under the Fifth, Eighth, and Fourteenth Amendments

to the United States Constitution. (Id. at 5-10.)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (ECF No. 8) recommending that the court dismiss Plaintiff’s Complaint (ECF

No. 1) without prejudice and without issuance of service of process for failure to state a claim.

(ECF No. 8 at 6.) The Report and Recommendation, filed on December 20, 2018, sets forth the

relevant facts, which this court incorporates herein without a recitation. (Id. at 1-2.)

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court, and the recommendation has no presumptive weight.



                                                    1
See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final deter-

mination remains with this court. Id. at 271. As such, the court is charged with making de novo

determinations of those portions of the Report and Recommendation to which specific objections

are made. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instruc-

tions. Id.

       In the absence of objections to the Magistrate Judge’s Report and Recommendation, this

court is not required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Furthermore, failure to file specific written objections to the Report

and Recommendation results in a party’s waiver of the right to appeal from the judgment of the

court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140

(1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91

(4th Cir. 1984). The parties were advised of their right to file objections to the Report and

Recommendation. (ECF No. 8 at 7.) Neither party, however, filed an objection to the Report and

Recommendation.

       After a thorough review of the Report and Recommendation and the record in this case,

the court finds that the Report and Recommendation provides an accurate summary of the facts

and law and does not contain clear error. Therefore, the court ACCEPTS the Magistrate Judge’s

Report and Recommendation (ECF No. 8) and incorporates it herein. Accordingly, the court



                                                 2
summarily DISMISSES Plaintiff’s Complaint (ECF No. 1) without prejudice and without

issuance of service of process for failure to state a claim.

       IT IS SO ORDERED.




                                                      United States District Judge
February 15, 2019
Columbia, South Carolina




                                                  3
